995 F.2d 1063
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George JOYNER, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS;  Lonnie M. Smith;  D. A. Braxton;L. W. Huffman;  Sergeant Smiley;  Sergeant Starkey;Counselor Mueller; Counselor Brerenton;  Officer Cross;Officer Emore;  Officer Stewart;  Officer Neeley;  OfficerNicely;  E. H. Meeks;  C. E. Thompson;  C. Hester;  WardenTownley;  J. D. Netherland;  Vanessa Crawford;  CentralClassification Board;  Edward W. Murray;  William Rogers,Defendants-Appellees,andP. C. Hunnel;  Sgt. Ashley;  R. S. Thomas, Sergeant;Sergeant Hawkes;  M. M. Ivey;  Charles Washington,Counselor;  Counselor Galloway;  E. F. Clark, Officer;  E.C. Clark, Officer;  Officer Cobb;  Officer Pack;  OfficerMcKenzie;  Officer Speller;  J. W. Johnson, Officer;Officer Minor;  Officer Hamilton;  G. R. Dearry, Officer, Defendants.
No. 92-7241.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 15, 1993.Decided:  June 21, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-92-152)
George Joyner, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
George Joyner appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Joyner v. Department of Corrections, No. CA-92-152 (W.D. Va.  Dec. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Joyner sought injunctive relief concerning the handling of mail at the Augusta Correctional Center.  We deny relief on this claim because Joyner's subsequent transfer renders the request for injunctive relief moot.   See Ross v. Reed, 719 F.2d 689, 693-94 (4th Cir. 1983)